Exhibit 10.1

OPTION REPURCHASE AGREEMENT

THIS OPTION REPURCHASE AGREEMENT (this "Agreement"), dated as of December __,
2008, is entered into by and between Maxim Integrated Products, Inc., a Delaware
corporation (the "Company"), and _____________ ("Officer").

ARTICLE I

PURCHASE AND SALE

1.1 Purchase and Sale of the Options. Pursuant to the terms and subject to the
conditions of this Agreement, Officer hereby sells, transfers, conveys and
assigns to the Company, and the Company hereby purchases from Officer, all of
Officer's right, title and interest in those stock options listed in attached
Schedule A in which the Officer has checked the "YES" box under the column
heading "Accept Cash Offer" (collectively, the "Options") in exchange for an
aggregate amount of cash equal the Black-Scholes value of the Options based on
an average of the closing prices for the Company's common stock on the NASDAQ
Global Market for a twenty (20) trading day period ending on November 5, 2008
(the "Purchase Price "). Schedule A sets forth all of the stock options owned by
the Officer prior to December 12, 2008, the number of underlying shares subject
to the options, the grant date and the exercise price of the options, and the
Black-Scholes value (as calculated in the preceding sentence) per option.

1.2 Payment of Purchase Price. Subject to Section 1.3 hereof, the Company shall
deliver to Officer the Purchase Price in eight equal quarterly installments
(each such installment, a "Quarterly Contingent Payment") on the first
administratively practicable payroll dates following January 15, 2009, April 15,
2009, July 15, 2009, October 15, 2009, January 15, 2010, April 15, 2010, July
15, 2010 and October 15, 2010 (each, a "Contingent Payment Date"); provided,
however, if any of the Options are not scheduled to be fully vested on or prior
to October 15, 2010, then the Purchase Price will be made in equal quarterly
installments (also referred to as Quarterly Contingent Payments) on the first
administratively practicable payroll date following each remaining vesting date
of such Options (also referred to as Contingent Payment Date).

1.3 Condition to Payment. The parties agree that the continued employment of
Officer by the Company is an express condition to the continued payment of the
Quarterly Contingent Payments by the Company to Officer on the Contingent
Payment Dates, as contemplated by Section 1.2 hereof. If, at any time, Officer
ceases to be employed by the Company for any reason then the Officer shall
forfeit and have no further rights to any remaining Quarterly Contingent
Payment(s) scheduled to be paid on Contingent Payment Date(s) not elapsed as of
the date of such cessation of employment.

ARTICLE II

OTHER PROVISIONS

2.1 Option Cancellation. In consideration of the Company's promise to pay the
Purchase Price in accordance with the terms herein, Officer and the Company
hereby agree that the Options shall be cancelled as of the date hereof and that
from and after the date hereof, the Options and any pre-existing agreement
between the Company and Officer evidencing the Options shall no longer be of any
force or effect.

--------------------------------------------------------------------------------



2.2 No Employment Contract. The parties hereto acknowledge and agree that
nothing in this Agreement shall be construed to give Officer any right to
continue as the Company's employee or to affect the Company's right to terminate
the employment of Officer at any time with or without cause to the extent
permitted under law (subject to the terms of any pre-existing employment or
other agreement between the Company and Officer). Nothing in this Agreement
shall be construed as a contract or guarantee of wages or compensation.

2.3 Taxes. Officer agrees to assume any and all obligations imposed now or
hereafter by any applicable federal, state or local tax law, including but not
limited to any income, payroll, employment, social security and/or unemployment
tax, with respect to the payment of the Purchase Price or any portion thereof to
Officer under this Agreement. Any portion of the Purchase Price that is subject
to applicable federal, state or local tax law withholding requirements shall be
treated for all purpose of this Agreement as having been paid to Officer.

2.4 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party (whether by operation of
law or otherwise) without the prior written consent of the other party; provided
that the Company may assign its rights and obligations to any of its affiliates
or any successor without the prior written consent of Officer, but no such
assignment to an affiliate shall relieve the Company of its obligations
hereunder if such affiliate does not perform such obligations.

2.5 Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter of this Agreement and
supersedes any and all prior or contemporaneous agreements and discussions,
whether written or oral, express or implied.

2.6 Experience; Sufficiency of Information. Officer is an "accredited investor,"
as that term is defined under Rule 501 of the Securities and Exchange Commission
promulgated under the Securities Act of 1933, as amended. Officer has such
knowledge and experience in financial and business matters that Officer is
capable of evaluating the risks of his decision to sell the Options to the
Company, including, without limitation, the risk of forfeiture described in
Section 1.3 hereof and the risk that the Purchase Price may be less than the net
proceeds Officer could ultimately realize if Officer decided not to sell the
Options pursuant to this Agreement and exercised them some time in the future.
Officer has had the opportunity to ask questions and receive answers about the
Company's business, results of operations, financial condition and prospects and
such other information as Officer deems appropriate. Officer has carefully read
this Agreement, has had an opportunity to consult with his attorney in
connection with the execution thereof and fully understands the Agreement's
final and binding effect.

2.7 Governing Law. This Agreement, and all claims or causes of action (whether
in contract or tort) that may be based upon, arise out of or relate to this
Agreement (including any amendment, supplement or waiver of this Agreement), or
the negotiation, execution or performance of this Agreement (including any
amendment, supplement or waiver of this Agreement), shall be governed by the
internal laws of the State of California.

[The Remainder of This Page Is Intentionally Left Blank]

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

COMPANY

Maxim Integrated Products, Inc.

By: ____________________________
Name:
Title:

 

 

 

 

 

 

 

OFFICER


____________________________________
Name:



 

 

 

[SIGNATURE PAGE TO OPTION REPURCHASE AGREEMENT]

--------------------------------------------------------------------------------





Schedule A



(attached)



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

